Citation Nr: 0512891	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  99-06 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by dermatological symptoms including dandruff, on 
a direct basis and as a result of an undiagnosed illness.  

2.  Entitlement to service connection for a disability 
manifested by memory loss, on a direct basis and as a result 
of an undiagnosed illness.  

3.  Entitlement to service connection for a disability 
manifested by visual problems, on a direct basis and as a 
result of an undiagnosed illness.  

4.  Entitlement to service connection for a disability 
manifested by swelling on the right side of the face, on a 
direct basis and as a result of an undiagnosed illness.  

5.  Entitlement to service connection for a disability 
manifested by headaches, on a direct basis and as a result of 
an undiagnosed illness.  

6.  Entitlement to service connection for a disability 
manifested by joint pain, on a direct basis and as a result 
of an undiagnosed illness.  

7.  Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from July 1969 to 
March 1971 and from December 1990 to May 1991.  During that 
time, and specifically from January 1991 to May 1991, the 
veteran served in Southwest Asia.  He also had subsequent 
reserve duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.  Specifically, in that 
decision, the RO denied service connection for a disability 
manifested by dermatological symptoms including dandruff, a 
disability manifested by memory loss, a disability manifested 
by visual problems, a disability manifested by swelling on 
the right side of the face, a disability manifested by 
headaches, a disability manifested by joint pain, on a direct 
basis and as a result of an undiagnosed illnesses.  Also in 
that determination, the RO denied service connection for 
sinusitis.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.  


REMAND

The most recent supplemental statement of the case (SSOC) 
issued in the current appeal is dated in February 2004.  
Thereafter, and specifically in March 2004, the veteran 
underwent a VA post-traumatic stress disorder (PTSD) 
examination.  In a portion of the report of this evaluation, 
the examiner discussed the relevant medical evidence of 
record, as it pertained to the veteran's Persian Gulf claims.  

Additionally, in May 2004, the RO received copies of records 
of treatment that the veteran had received at the VA Medical 
Center (VAMC) in San Juan, the Commonwealth of Puerto Rico 
between January and March 2004.  According to these 
documents, the veteran underwent a physical examination at an 
outpatient treatment session in February 2004.  The report of 
this evaluation includes a discussion of the claimed 
disabilities on appeal.  

Significantly, no SSOC has been furnished after receipt of 
these relevant VA medical records.  Moreover, the veteran has 
not submitted a waiver of review of these VA medical records 
received by the RO.  In this regard, the Board notes that the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has invalidated several provisions of the 
VCAA implementing regulations as contrary to the actual VCAA.  
Specifically, in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the Federal 
Circuit emphasized the Board's status as "primarily an 
appellate tribunal," and held that 38 C.F.R. 
Section 19.9(a)(2) was invalid because, in conjunction with 
the amended regulation codified at 38 C.F.R. Section 20.1304, 
it allowed the Board to consider additional evidence without 
having to remand the case to the agency of original 
jurisdiction for initial consideration and without having to 
obtain the appellant's waiver of that review.  As a 
consequence, the Federal Circuit found that appellants were 
not being afforded their "one review on appeal to the 
Secretary."  

Moreover, in a statement received at the RO in February 2004, 
the veteran noted that he receives medical treatment at the 
Mayaquez Outpatient Clinic as well as at the San Juan VAMC.  
The most recent records of outpatient treatment that the 
veteran has received at these medical facilities are dated in 
March 2004.  In light of the reasons listed herein to remand 
the veteran's service connection claims, the Board believes 
that, on remand, the RO should attempt to procure any more 
recent records of treatment that the veteran may have 
received for these disabilities at these VA facilities.  

Further review of the claims folder indicates that, by a May 
2004 rating action, the RO, in pertinent part, granted 
service connection for diabetes mellitus and awarded a 
compensable evaluation of 20 percent, effective from February 
2004, for this disability.  Also in that decision, the RO 
denied service connection for PTSD.  In a statement later 
received at the RO in July 2004, the veteran expressed 
disagreement with the 20 percent disability rating assigned 
to his service-connected diabetes mellitus and with the 
denial of his claim for service connection for PTSD.  A 
review of the claims folder indicates that a statement of the 
case (SOC) regarding these issues has not been furnished.  As 
such, a remand is required to accord the RO an opportunity to 
furnish the veteran and his representative an SOC concerning 
these claims.  See, Manlincon v. West, 12 Vet. App. 328 
(1999).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should procure copies of all 
records of dermatological, memory, 
visual, facial swelling, headaches, joint 
pain, and sinusitis treatment that the 
veteran has received at the Mayaquez 
Outpatient Clinic and the San Juan VAMC 
since March 2004.  All available reports 
not previously obtained should be 
associated with the veteran's claims 
folder.  

2.  The RO should then re-adjudicate the 
issues of entitlement to service 
connection for a disability manifested by 
dermatological symptoms including 
dandruff, a disability manifested by 
memory loss, a disability manifested by 
visual problems, a disability manifested 
by swelling on the right side of the 
face, a disability manifested by 
headaches, a disability manifested by 
joint pain, all on a direct basis and as 
a result of an undiagnosed illness.  In 
addition, the RO should re-adjudicate the 
issue of entitlement to service 
connection for sinusitis.  If the 
decisions remain in any way adverse to 
the veteran, he and his representative 
should be provided with an SSOC.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issues on appeal as well as a summary of 
the evidence received since the issuance 
of the SSOC in February 2004.  An 
appropriate period of time should be 
allowed for response.  

3.  In addition, the RO should furnish 
the veteran an SOC regarding the issues 
of entitlement to an initial disability 
rating greater than 20 percent for the 
service-connected diabetes mellitus and 
entitlement to service connection for 
PTSD.  The RO should also inform the 
veteran of the requirements necessary to 
perfect an appeal.  38 C.F.R. § 19.26 
(2004).  If and only if the veteran 
perfects his appeal by timely submitting 
a substantive appeal, should these issues 
be returned to the Board for further 
appellate review.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO.  The veteran has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  



